FILED
                             NOT FOR PUBLICATION                            OCT 8 2014

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


KAREN M. TAYLOR,                                 No. 12-15843

                Plaintiff - Appellant,           D.C. No. 2:08-cv-00869-JAM-
                                                 DAD
  v.

DEPARTMENT OF THE AIR FORCE;                     MEMORANDUM**
DEBORAH LEE JAMES,* Secretary of
the United States Air Force,

                Defendants - Appellees.


                     Appeal from the United States District Court
                         for the Eastern District of California
                      John A. Mendez, District Judge, Presiding

                           Submitted September 23, 2014***

Before:         W. FLETCHER, RAWLINSON, and CHRISTEN, Circuit Judges.

       Karen M. Taylor appeals pro se from the district court’s summary judgment


          *
            Deborah Lee James has been substituted for her predecessor, Michael
B. Donley, as Secretary of the Air Force under Fed. R. App. P. 43(c)(2).
          **
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
in her employment action alleging violations of Title VII and the Rehabilitation

Act. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, and we

may affirm on any basis supported by the record. Hawn v. Exec. Jet Mgmt., Inc.,

615 F.3d 1151, 1155 (9th Cir. 2010). We affirm.

      The district court properly granted summary judgment on Taylor’s racial and

disability discrimination claims because Taylor failed to raise a genuine dispute of

material fact as to whether defendants’ legitimate, nondiscriminatory reasons for

their actions were pretextual. See id. at 1155-56, 1158 (providing framework for

analyzing a discrimination claim under Title VII and noting that circumstantial

evidence of pretext must be specific and substantial); Lucero v. Hart, 915 F.2d
1367, 1371 (9th Cir. 1990) (elements of a disability discrimination claim under the

Rehabilitation Act); see also Pelletier v. Fed. Home Loan Bank of S.F., 968 F.2d
865, 872 (9th Cir. 1992) (to survive summary judgment, nonmovant “ordinarily

must furnish affidavits containing admissible evidence tending to show the

existence of a genuine dispute of material fact”).

      The district court properly granted summary judgment on Taylor’s hostile

work environment claim because Taylor failed to raise a triable dispute as to

whether she was subject to conduct that was racially motivated in nature, and

whether defendants’ conduct was sufficiently severe or pervasive to alter the


                                          2                                     12-15843
conditions of her employment and create an abusive work environment. See

Vasquez v. County of Los Angeles, 349 F.3d 634, 642 (9th Cir. 2004) (elements of

a race-based hostile work environment claim); see also Pelletier, 968 F.2d at 872.

      The district court properly granted summary judgment on Taylor’s

retaliation claim because Taylor failed to raise a triable dispute as to whether

defendants’ legitimate, non-retaliatory reasons for their actions were pretextual.

See Surrell v. Cal. Water Serv. Co., 518 F.3d 1097, 1108 (9th Cir. 2008) (elements

of a retaliation claim under Title VII); Stegall v. Citadel Broad. Co., 350 F.3d
1061, 1066, 1069-70 (9th Cir. 2004) (circumstantial evidence of pretext must be

specific and substantial; timing alone may be insufficient to establish a causal link

between an alleged protected activity and an alleged adverse employment action).

      Summary judgment on Taylor’s failure-to-accommodate claim was proper

because Taylor failed to raise a triable dispute as to whether she was denied a

reasonable accommodation. See Buckingham v. United States, 998 F.2d 735, 739-

41 (9th Cir. 1993) (discussing an employer’s affirmative obligation to provide

reasonable accommodations to qualified individuals with disabilities); see also

Coons v. Sec’y of U.S. Dep’t of Treasury, 383 F.3d 879, 884 (9th Cir. 2004) (“The

standards used to determine whether an act of discrimination violated the

Rehabilitation Act are the same standards applied under the Americans with


                                           3                                       12-15843
Disabilities Act (‘ADA’).”); Wellington v. Lyon Cnty. Sch. Dist., 187 F.3d 1150,

1156 (9th Cir. 1999) (“[T]he ADA does not impose a duty to create a new position

to accommodate a disabled employee.”).

      We reject Taylor’s contentions concerning alleged judicial bias due to her

pro se status, defendants’ use of her deposition transcript, and any claims not set

forth in her operative complaint.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009)

(per curiam).

      AFFIRMED.




                                           4                                   12-15843